

113 S1980 IS: Medicaid and CHIP Continuous Quality Act of 2014
U.S. Senate
2014-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1980IN THE SENATE OF THE UNITED STATESFebruary 3, 2014Mr. Rockefeller introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend titles XIX and XXI of the Social Security Act to provide for 12-month continuous
			 enrollment under the Medicaid program and Children’s Health Insurance
			 Program and
			 to promote quality care.1.Short
			 titleThis Act may be cited as
			 the Medicaid and CHIP Continuous Quality Act of 2014.2.FindingsCongress finds the following:(1)Every year millions of people are enrolled
			 in Medicaid and the Children’s Health Insurance Program (in this section
			 referred to as CHIP), but subsequently lose their coverage,
			 despite still being eligible, because of inefficient and cumbersome
			 paperwork
			 and logistical requirements.(2)Data show that
			 the typical enrollee receives Medicaid coverage for about
			 three-quarters of the year. Coverage periods are lower for
			 non-elderly, non-disabled adults than for those with disabilities,
			 seniors, and
			 children.(3)Medicaid
			 enrollees with coverage disruption are more likely to be hospitalized for
			 illnesses like asthma, diabetes, or cardiovascular disease that can be
			 effectively managed through ongoing primary medical care and medication,
			 are
			 less likely to be screened for breast cancer, and may have poorer cancer
			 outcomes.(4)Children enrolled
			 in CHIP also experience disruptions in health coverage and care. For
			 example,
			 during just a one-year period, over one-third of CHIP enrollees
			 were also enrolled in a State’s Medicaid program. Transitions between
			 Medicaid
			 and CHIP can cause disruptions in care because the health care coverage
			 and
			 participating providers vary between the two programs.(5)Interruptions in
			 coverage can impair the receipt of effective primary care and lead to
			 expensive
			 hospitalizations or emergency room visits.(6)Unnecessary
			 enrollment, disenrollment and reenrollment in Medicaid and CHIP result in
			 higher administrative expenses for reenrollment and result in more people
			 uninsured at any given time.(7)Stable coverage
			 under Medicaid and CHIP lowers average monthly medical costs. Continuous
			 enrollment also permits better prevention and disease management, leading
			 to
			 fewer serious illnesses and hospitalizations.(8)Children with
			 stable coverage are less likely to have unmet medical needs, allowing
			 children
			 to receive the preventive care that is necessary to help them grow into
			 healthy
			 adults.(9)For the majority
			 of Medicaid enrollees who are served by Primary Care Case Management
			 (PCCM) or
			 fee-for-service arrangements, there are no Federal requirements for
			 comparable
			 quality monitoring or improvement. No structured oversight exists for
			 Medicaid
			 enrollees when they move between fee-for-service and capitated managed
			 care
			 plans. Thus, there currently is no ability to make fair assessments across
			 all
			 modes of care for Medicaid enrollees.3.12-month
			 continuous enrollment(a)Requirement of
			 12-Month continuous enrollment under Medicaid(1)In
			 generalSection 1902(e)(12) of the Social Security Act (42 U.S.C.
			 1396a(e)), is amended to read as follows:(12)12-month continuous
				enrollment(A)In
				generalNotwithstanding any other provision of this title, a
				State plan approved under this title (or under any waiver of such
			 plan approved
				pursuant to section 1115 or section 1915), shall provide that an
			 individual who
				is determined to be eligible for benefits under such plan (or
			 waiver) shall remain eligible and enrolled for such benefits through the
			 end of
			 the month in
				which the 12-month period (beginning on the date of determination
			 of
				eligibility) ends.(B)Promoting
				retention of eligible and enrolled persons beyond 12 monthsThe
				Secretary shall—(i)identify methods
				that promote the retention of individuals who are enrolled under
			 the State plan
				and who remain eligible for medical
			 assistance beyond the 12-month period
				described in subparagraph (A); and(ii)actively promote
				the adoption of such enrollment retention methods by States, which
			 should
				include but not be limited to issuing guidance and developing
			 resources on
				State best practices.(C)Enrollment and
				retention reporting(i)In
				generalNot later than September 30, 2014, the Secretary shall
				publish the procedures that States are expected to use to provide
			 annual
				enrollment and retention reports beginning  September 30, 2015.(ii)State
				reporting requirementsAt a minimum, such reporting procedures shall include a description of State
			 eligibility
				criteria and enrollment procedures under this title, and data
			 regarding
				enrollment and retention using standardized reporting formats
			 determined by the
				Secretary.(iii)Secretary
				report and publicationThe Secretary shall annually publish enrollment and
				retention performance results for all States beginning not later
			 than June 30, 2016.(iv)Each such annual report shall include estimates of Medicaid
			 enrollment
				continuity ratios for each State. In this clause, the term enrollment continuity ratio means, for a given group, the ratio of the average monthly enrollment of that group in the fiscal
			 year divided by the total unduplicated enrollment for that group in the
			 fiscal year, expressed as a percentage.(v)For purposes of such reports, the
				Secretary shall develop both overall ratios
			 for all
				enrollees and separate ratios for the following
				categories:(I)Children.(II)Individuals
				whose eligibility category is related to being equal to or over the
			 age of 65.(III)Individuals
				whose eligibility category is related to disability or blindness.(IV)Individuals
				whose eligibility category is related to their status as parents
			 and caretaker
				relatives of children under 19 or who are otherwise not elderly,
			 blind or
				disabled
				adults..(b)Requirement of
			 12-Month continuous enrollment under CHIP(1)In
			 generalSection 2102(b) of the Social Security Act (42 U.S.C.
			 1397bb(b)) is amended by adding at the end the following new paragraph:(6)Requirement for
				12-month continuous enrollmentNotwithstanding any other
				provision of this title, a State child health plan that provides
			 child health
				assistance under this title through a means other than
			 described in section
				2101(a)(2), shall provide that an individual who is determined to
			 be eligible
				for benefits under such plan  shall remain
			 eligible and enrolled for such
				benefits through the end of the month in which the 12-month period
			 (beginning
				on the date of determination of eligibility)
				ends..(2)Conforming
			 amendmentSection 2105(a)(4)(A) of the Social Security Act (42
			 U.S.C. 1397ee(a)(4)(A)) is amended—(A)by striking has elected the option of and inserting is in compliance
			 with the requirement for; and(B)by striking applying such policy under its State child health plan under this title and inserting in compliance with section 2102(b).(c)Effective
			 date(1)In
			 generalExcept as provided in paragraph (2) or (3), the
			 amendments made by subsections (a) and (b) shall apply to determinations
			 (and
			 redeterminations) of eligibility made on or after the date that is 18
			 months
			 after the date of the enactment of this Act.(2)Extension of
			 effective date for state law amendmentIn the case of a State
			 plan under title XIX or State child health plan under title XXI of the
			 Social
			 Security Act (42 U.S.C. 1396 et seq., 42 U.S.C. 1397aa et seq.) which the
			 Secretary of Health and Human Services determines requires State
			 legislation
			 (other than legislation appropriating funds) in order for the respective
			 plan
			 to meet the additional requirement imposed by the amendment made by
			 subsection
			 (a) or (b), respectively, the respective plan shall not be regarded as
			 failing
			 to comply with the requirements of such title solely on the basis of its
			 failure to meet such applicable additional requirement before the first
			 day of
			 the first calendar quarter beginning after the close of the first regular
			 session of the State legislature that begins after the date of enactment
			 of
			 this Act. For purposes of the previous sentence, in the case of a State
			 that
			 has a 2-year legislative session, each year of the session is considered
			 to be
			 a separate regular session of the State legislature.(3)Option to
			 implement 12-month continuous eligibility prior to effective
			 dateA State may elect through a State plan amendment under title
			 XIX or XXI of the Social Security Act (42 U.S.C. 1396 et seq., 42 U.S.C.
			 1397aa
			 et seq.) to apply the amendment made by subsection (a) or (b),
			 respectively, on
			 any date prior to the 18-month date specified in paragraph (1), but not
			 sooner
			 than the date of the enactment of this Act.4.Preventing the
		application under CHIP of coverage waiting periods(a)In
		generalSection 2102(b)(1)(B) of the Social Security Act (42 U.S.C.
		1397bb(b)(1)(B)) is amended—(1)in clause (iii)—(A)by striking in the case of and inserting in the case of a targeted low-income child (including  a child provided dental-only supplemental
			 coverage under section 2110(b)(5)) or in the case of; and(B)by adding and after the semicolon;(2)by striking clause (iv); and(3)by redesignating clause (v) as clause (iv).(b)Conforming amendmentsSection 2105(c)(10) of the Social Security Act (42 U.S.C. 1397ee(c)(10)) is amended by striking
			 subparagraph (F) and redesignating subparagraphs (G) through (M) as
			 subparagraphs (F) through (L), respectively.(c)Effective
		dateThe amendments made by this section shall take effect on  the date of enactment of this Act.5.Performance
			 bonuses for enrollment and retention improvements for certain
			 individuals(a)MedicaidSection 1903 of
			 the Social Security Act (42 U.S.C. 1396b) is amended by adding at the end
			 the
			 following new subsection:(aa)Performance
				bonuses for enrollment and retention of low-Income individuals(1)In
				generalIn addition to performance bonuses for enrollment and
				retention described in section 2105(a) (related to children), a
			 State may
				qualify for 1 or more performance bonuses related to the enrollment
			 and
				retention of individuals described in section
				1902(e)(12)(C)(iii)(III). For purposes of this paragraph, a State
			 meets the
				condition of this paragraph for such individuals if, for each
			 category of
				individuals specified in section 1902(e)(12)(C)(iii)(III) and
			 selected by the
				State for additional enrollment and retention provisions, the State
			 is
				implementing at least 3 of the following enrollment and retention
			 provisions
				(treating each subparagraph as a separate enrollment and retention
			 provision)
				throughout the entire fiscal year:(A)Aligning
				treatment of income under medicaid with that of other insurance
			 affordability
				programsThe State implements policies, including prorating
				income over annual periods, so as to align its treatment of income
			 for purposes
				of a determination of eligibility for medical assistance with that
			 of other
				affordability insurance programs with the goal of eliminating
			 inconsistent
				determinations among these programs.(B)Maintaining
				coverage for individuals during periods of transition(i)In
				generalUpon determination that an individual is no longer
				eligible for medical assistance, the State implements policies to
			 maintain
				eligibility for medical assistance, including enrollment in the
			 managed care
				organization in which the individual was enrolled at the time of
			 the
				determination of ineligibility, during the period of time in which—(I)eligibility-related
				information is transmitted to the other insurance affordability
			 programs;(II)a determination
				is made as to for which other insurance affordability program the
			 individual is
				eligible; and(III)coverage in
				such program and any related managed care organization becomes
				effective.(ii)Managed care
				organization continuityThe State shall also implement policies to enroll
				the individual in the managed care organization in which the
			 individual was a
				member prior to the loss of medical assistance eligibility, if such
			 managed
				care organization participates in the other insurance affordability
			 program,
				unless the individual voluntarily selects a separate managed care
				organization.(C)Enhanced
				data-sharing between agenciesThe State utilizes findings from an American Health Benefit Exchange, an Express Lane Agency (as
			 identified by the State and as described in
			 section
				1902(e)(13)(F)) or the Social Security Administration or other
			 agencies
				administering employment, educational, or social services programs
			 as
				identified by the State, to document income, assets, residency, age
			 or
			 other
				relevant information in determining or renewing eligibility.(D)Eligibility
				based on pending statusThe State maintains eligibility for
				enrollees whose renewal status has not yet been determined and for
			 whom
				eligibility based on alternative eligibility criteria has not yet
			 been ruled
				out.(E)Default
				reenrollment in managed care organizationIn the case of
				individuals who are determined to be eligible for medical
			 assistance under this
				title after the loss of eligibility for fewer than 6 months, and
			 who previously
				had been members of a managed care organization, the State
			 re-enrolls the
				individual in the managed care organization in which the individual
			 was a
				member prior to the loss of eligibility, unless the individual
			 voluntarily
				selects a separate managed care organization.(2)Performance
				bonus payment to offset costs resulting from 12-month continuous
			 enrollment for
				medicaid enrollees(A)Authority to make bonus payments(i)In generalIn addition to the payments provided under section
				2105(a) of the Social Security Act, subject to subparagraph (C) the
			 Secretary shall make payments to a State (beginning with fiscal year 2016)
			 that satisfies the requirements of
				subparagraph (B).(ii)RegulationsPayments to States shall be allocated annually among States in accordance
				with regulations promulgated by the Secretary not later than July
			 1, 2015.(iii)TimingThe payment under this paragraph shall be made, to a State for a fiscal year,  as a
				single payment not later than the last day of the first calendar
			 quarter of the following fiscal year to which the performance payment
			 applies.(B)State
				eligibility for bonus paymentsA State shall be eligible for
				bonus payments under this subsection if—(i)the State has
				adopted at least 3 of the 5 policies described in subparagraphs (A)
			 through (E)
				of paragraph (1); and(ii)the State is
				able to demonstrate improvement in the continuity of enrollment by
			 aged, blind,
				and disabled and adult populations, compared to its
			 baseline
				performance in
				fiscal year 2013.(C)Amounts
				available for payments(i)In
				generalThe total amount of payments under paragraphs (1) and (2) of this section  shall be equal
			 to $500,000,000 for fiscal year 2016 for making payments under this
			 paragraph, to be available until expended.(ii)Budget
				authorityThis subsection constitutes budget authority in advance
				of appropriations Acts and represents the obligation of the
			 Secretary to
				provide for the payment of amounts provided under this subsection.(D)Uses of
				enrollment and retention performance bonusesNothing in this
				section shall prohibit a State from establishing criteria which
			 would permit
				the State to distribute a portion of the proceeds of any
			 performance bonuses
				received pursuant to this section to financially support
			 providers who have
				contributed to improved enrollment and retention
				activities. For purposes of allocation of Enrollment and Retention
			 Performance Bonuses the definition of provider shall have the meaning
			 given to it in a State Plan..(b)Extension of CHIP Performance Bonus To align with reauthorization of State allotmentsSection 2105(a)(3) of the Social Security
		Act (42 U.S.C. 1397ee(a)(3)) is amended—(1)in subparagraph (A), by striking
		2013 and inserting 2015;(2)in subparagraph
		(E)(ii)—(A)in the heading
		for subclause (I)(aa), by striking 2012 and inserting 2014;(B)in subclause
		(I)(aa)—(i)by striking
		2012 and inserting 2014;(ii)by striking
		subsection (a) and inserting section 2104(a);
		and(iii)by striking
		subsection (m) and inserting section
		2104(m);(C)in the heading
		for subclause (I)(bb), by striking 2013 and inserting 2015;(D)in subclause
		(I)(bb)—(i)by striking
		fiscal year 2013 and inserting fiscal year
		2015;(ii)by striking
		subsection (a)(16)(A) and inserting section
		2104(a)(18)(A);(iii)by striking
		October 1, 2012, and ending on March 31, 2013 and inserting
		October 1, 2014, and ending on March 31, 2015;(iv)by striking
		subsection (m) and inserting section 2104(m);
		and(v)by striking
		or set aside under subsection (b)(2) of section 2111 for such fiscal
		year;(E)in the heading
		for subclause (I)(cc), by striking 2013 and inserting 2015;(F)in subclause
		(I)(cc)—(i)by striking
		2013 each place it appears and inserting
		2015;(ii)by striking
		subsection (a)(16)(B) and inserting section
		2104(a)(18)(B);(iii)by striking
		subsection (m) and inserting section 2104(m);
		and(iv)by striking
		or set aside under subsection (b)(2) of section 2111 for such fiscal
		year;(G)in subclause
		(II), by striking 2013 and inserting 2015;
		and(H)in subclause
		(III), by striking 2013 and inserting 2015;
		and(3)in subparagraph
		(F)(iii), by striking 2013 and inserting
		2015.6.Measuring and
			 reporting on comparable health care quality measures for all persons
			 enrolled
			 in Medicaid(a)Quality
			 assurance standardsSection 1932(c)(1) of the Social Security
			 Act (42 U.S.C. 1396u–2(c)(1)) is amended in subparagraph (A), by inserting
			 after 1903(m) the following: or comparable
			 primary care case management services providers described in section
			 1905(t) as
			 well as health care services furnished in fee-for-service settings.(b)Adult health
			 quality measuresTitle XI of the Social Security Act (42 U.S.C. 1301 et seq.), as amended by section 2701 of the
			 Patient Protection and Affordable Care Act (Public Law 111–148), is
			 amended at section 1139B (42
			 U.S.C. 1320b–9b)—(1)by adding after
			 (b)(3) the following:(4)Quality
				reporting for medicaid eligible adultsBeginning January 1, 2016,
				the Secretary shall require States to use the measures and
			 approaches
				identified in paragraph (3) of this subsection to report on the
			 initial core set of
			 quality
				measures for Medicaid eligible adults identified in paragraph (2),
			 subject to
				revisions made by (5)(B) of this subsection.;(2)by redesignating
			 subsection (b)(4) as (b)(5) and (b)(5) as (b)(6);(3)in subsection
			 (d)(1)(B) inserting after Section
			 1937 of this title the following: or comparable primary care case management
			 services providers described in section 1905(t) as well as health care
			 services furnished in fee-for-service settings; and(4)in subsection (d)(2)
			 by inserting after (1) the following: including analysis of
			 comparable quality measures for Medicaid eligible adults who receive their
			 health services through managed care, primary care case management, and
			 fee-for-service settings.(c)Pediatric
			 health care measures(1)In generalTitle XI of the Social Security Act, is amended at section 1139A(a) (42 U.S.C.
			 1320b–9a(a)) by—(A)inserting after
			 paragraph (4) as if it were included upon enactment:(5)Reporting of
				pediatric health care measuresNot later than five years after the
				date of enactment of the Medicaid Continuous Quality Act of 2012,
			 States shall use the procedures and approaches
			 identified in paragraph (4) to report
				information on the initial core measurement set regarding the
			 quality of pediatric health care under titles XIX and XXI.;(B)redesignating paragraphs (5), (6), (7) and (8) as (6), (7), (8) and (9),
			 respectively; and(C)in
			 subsection (c)(1)(B), inserting after section 2103 of such Act the following: or
			 comparable primary care case management services providers described in
			 section
			 1905(t) as well as health care services furnished in fee-for-service
			 settings.7.Performance
			 bonuses for significant achievement in Medicaid quality
			 performanceSection 1932(c)(1) of
			 the Social Security Act (42 U.S.C. 1396u–2(c)(1)) is amended by adding at
			 the end the following new subparagraph:(F)Performance
				bonus for quality performance achievement(i)In
				generalThe Secretary shall establish a Medicaid Quality
				Performance Bonus fund for awarding performance bonuses to States
			 for high
				attainment and improvement on a core set of quality measures
			 related to the
				goals and purposes of the Medicaid program.(ii)Quality
				performance bonus methodologyNot later than three years after the
				date of enactment of this Act, the Secretary shall establish a
				methodology for awarding Medicaid Quality Performance bonuses to
			 States not
				less than annually  which will be based on the annual State reports
			 required
				under section 1138B of title XI of the Social Security Act, in
			 accordance with regulations
			 promulgated by the
				Secretary.(iii)Quality
				performance measurement bonusesMedicaid Quality Performance
				Bonus funds will be awarded to up to 10 States that meet thresholds
			 established
				by the Secretary for—(I)the top five States
				achieving the designation of superior quality performing State; or(II)five States
				demonstrating the greatest relative level of annual improvement in
			 quality
				performance.(iv)Initial
				appropriationThe total amount of payments under this subparagraph shall be equal to $500,000,000 for making
			 payments under this subparagraph, to
				be available until expended.This subparagraph constitutes budget authority in advance
				of appropriations Acts and represents the obligation of the
			 Secretary to
				provide for the payment of amounts provided under this
			 subparagraph.(v)Uses of quality
				performance bonus funds(I)Designation for
				quality improvement activitiesAs a condition of receiving a bonus fund award under clause (iii), a State
			 shall agree to designate at
				least 75 percent of the performance bonus funds for the development
			 and operation of
				quality-related initiatives that will directly benefit providers,
				including—(aa)provider pay-for-performance programs;(bb)provider collaboration initiatives that have been demonstrated to improve performance on
				quality;(cc)provider quality improvement initiatives, including those aimed at improving care for
				special and hard-to-reach populations; and(dd)Secretary-approved activities and initiatives that a State may
			 pursue to
				encourage quality improvement and patient-focused high value care.Nothing in this subparagraph shall prohibit a State from establishing criteria for the State
				provider performance program that limits
			 the
				award to a particular provider type(s), that limits
			 application to a specific
				geographic area, or that directs incentive programs for
			 quality-related
				activities for specific populations, including individuals eligible
			 under this
				title and title XVIII of the Social Security Act, hard-to-reach
			 populations.(II)Remaining bonus
				fundsStates may designate up to 25 percent of the quality performance bonus award for
			 activities related to the goals and purposes
				of the program.(vi)Definition of providersFor purposes of allocation of Medicaid Quality Performance Bonuses the definition of provider shall
			 have the meaning given to it in a State Plan. Nothing in this section
			 shall prohibit a State from investing bonus funds into quality improvement
			 activities for managed care entities..